        Case 1:17-cv-01165-JDP Document 22 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LINDA ANN ZAFFERANO,                              Case No. 1:17-cv-01165-JDP (SS)
12                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                        FOR ATTORNEY FEES
13              v.
                                                        ECF No. 21
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17
            Plaintiff moves for the award of attorney fees in the amount of $12,400 to plaintiff’s
18
     attorney Shellie Lott under 42 U.S.C. § 406(b). ECF No. 21. Plaintiff and her attorney entered
19
     into a written contingent fee agreement that provided for a fee in the amount of 25 percent of
20
     past-due benefits. ECF No. 21-3 at 1. Plaintiff’s total past-due benefits are $60,500. Plaintiff is
21
     requesting approval of a fee in the sum of $12,400, which is less than 25 percent.1
22
            An attorney may seek an award of fees for representation of a Social Security claimant
23
     who is awarded benefits upon a favorable judgment for claimant. 42 U.S.C. § 406(b)(1)(A). A
24
     contingency fee agreement is unenforceable if it provides for fees exceeding 25 percent of past-
25
     due benefits. Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). The court must review
26
27
            1
             The court previously awarded plaintiff’s attorney a fee of $3,113.73 under the Equal
28   Access to Justice Act. ECF No. 20.
        Case 1:17-cv-01165-JDP Document 22 Filed 03/29/21 Page 2 of 2


 1   contingent-fee arrangements “as an independent check, to assure that they yield reasonable results

 2   in particular cases.” Id. at 807. In doing so, the court should consider “the character of the

 3   representation and the results the representative achieved.” Id. at 808. In addition, the court

 4   should consider whether the attorney performed in a substandard manner or engaged in dilatory

 5   conduct or excessive delays, and whether the fees are “excessively large in relation to the benefits

 6   received.” Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

 7            In this case, after carefully considering the fee agreement and the applicable law, I find

 8   that plaintiff’s counsel’s requested fees are reasonable. In support of the motion, plaintiff’s

 9   counsel attached a written fee agreement which provided for a contingent fee of twenty-five

10   percent of any awarded retroactive benefits. ECF No. 21-3. Plaintiff’s counsel accepted the risk

11   of loss in the representation. Plaintiff’s counsel additionally expended a total of eleven hours of

12   attorney time while representing plaintiff before the District Court. ECF No. 21-4 at 3. The

13   requested fee amount is less than twenty-five percent of past-due benefits. As a result of

14   counsel’s work, the matter was remanded for further proceedings before an Administrative Law

15   Judge, who issued a fully favorable decision and awarded plaintiff benefits. Additionally, there is

16   no indication counsel performed in a substandard manner or engaged in severe dilatory conduct to

17   the extent that a reduction in fees is warranted. To the contrary, plaintiff was able to secure a

18   fully favorable decision and remand for further proceedings, including an award of past-due

19   benefits.

20            Accordingly, plaintiff’s motion for attorney fees, ECF No. 21, is granted. The fee in the
21   sum of $12,400 is approved.

22
     IT IS SO ORDERED.
23

24
     Dated:      March 26, 2021
25                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
